Title: To Thomas Jefferson from Robert McCulloch, 16 December 1821
From: McCulloch, Robert
To: Jefferson, Thomas


Dear Sir
Charlottes ville
16th Decmr 1821
The undersigned take this method of informing you that they are informed that the lumber for the central bulding will shortly be contracted for—under this impression they make the following proposition to you as one of the principal directors—to Wit—We will furnish lumber for sd. building to the amount of two thousand one hundred dollars at the current prices of the present year allowing us a due proportion in the bill or bills of heart and sap lumber with all heart—And will on the whole ammount deduct every seventh dollar as a donation to the institution & will wait twelve months for payment if the apropreations already made or which may hereafter be made will not justify the payment sooner. you will please drop us a line in answer to this at the post office—yr obt ServtsJames HarrisRobT McCulloch